Exhibit 10.1

 

AMENDMENT NO. 6 TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

﻿

This AMENDMENT NO. 6 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Amendment"), dated as of July 15, 2020 (effective as of April 30, 2020), is by
and among U.S. Bank National Association, as Bank ("Bank"), and SigmaTron
International, Inc., a Delaware corporation ("Borrower").

﻿

W I T N E S S E T H:

﻿

WHEREAS, Borrower and Bank are parties to that certain Amended and Restated Loan
and Security Agreement dated as of December 21, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the "Credit Agreement";
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement); and

﻿

WHEREAS, Borrower has requested that Bank amend the Credit Agreement as set
forth herein and Bank is willing to do so on the terms and subject to the
conditions set forth herein;

﻿

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

﻿

1.    Amendments to Credit Agreement.  In reliance upon the representations and
warranties of Borrower set forth in Section 2 below and subject to the
conditions to effectiveness set forth in Section 3 below, the Credit Agreement
is hereby amended as follows:

﻿

(a)    Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following defined terms as follows:

﻿

"Adjusted EBITDAR" means, with respect to any fiscal period, the total (without
duplication), in Dollars, for Borrower and its Subsidiaries on a consolidated
basis and as determined in accordance with GAAP consistently applied, of: (a)
EBITDAR for such period, minus (b) the aggregate cash amount of income and
franchise taxes paid during such period, minus (c) all Capital Expenditures for
such period, exclusive of those Capital Expenditures made from funds borrowed by
Borrower or pursuant to any Capital Lease (for purposes of this clause (c)
"funds borrowed" will not include funds borrowed from Bank as a Revolving Loan),
minus (d) all dividends and distributions paid in cash, and all cash paid in
connection with redemptions or repurchases of any Capital Stock, during such
period, minus (e) solely with respect to the fiscal quarters ending April 30,
2020, July 31, 2020, October 31, 2020 and January 31, 2021, the Excluded Portion
plus (f) solely with respect to the fiscal quarters ending July 31, 2020,
October 31, 2020, January 31, 2021 and April 30, 2021, the Included Portion.

﻿

(b)    Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new defined terms in their appropriate alphabetical order as follows:





--------------------------------------------------------------------------------

 



"Excluded Portion" means solely to the extent included in the determination of
Net Income for such period, that portion of the PPP Loan expended by Borrower
for Qualifying Expenses incurred during the fourth quarter of fiscal year 2020
of up to $1,699,820.00.

﻿

"Included Portion" means solely to the extent included in the determination of
Net Income for such period, that portion of the PPP Loan available to Borrower
for Qualifying Expenses incurred during the first quarter of fiscal year 2021 of
up to $4,583,153.00.

﻿

"PPP Loan" means the loan under the Program that Borrower obtained from Bank, in
the principle amount of $6,282,973.00, and evidenced by that certain SBA Payroll
Protection Loan Note, dated as of April 23, 2020, issued by Borrower to Bank.

﻿

"Program" means the U.S. Small Business Administration's Paycheck Protection
Program established by the Coronavirus Aid, Relief, and Economic Security Act of
2020 and the rules and regulations relating thereto.

﻿

"Qualifying Expenses" means the payroll and non-payroll costs which have been
forgiven under the Program; provided that for any Fixed Charge Coverage Ratio
test that contains a period for which actual amounts of payroll and non-payroll
costs to be forgiven under the Program are not yet known, Qualifying Expenses
for such period shall be those payroll and non-payroll costs reasonably expected
to be forgiven under the Program.

﻿

(c)    Section 7.1.1 of the Credit Agreement is hereby amended by inserting a
new clause (j) therein to read as follows:

﻿

(j) the PPP Loan.

﻿

(d)    Section 8.1 of the Credit Agreement is hereby amended by inserting the
following proviso at the end of such section: "; provided that if the April 30,
2021 testing date contains any period for which Qualifying Expenses are not yet
known, (a) the Fixed Charge Coverage Ratio shall be tested for such testing date
based upon estimated Qualifying Expenses and (b) the Fixed Charge Coverage Ratio
shall be retested for such testing date based upon known Qualifying Expenses as
soon as practical (but in any event within five (5) Business Days) after such
Qualifying Expenses are known."

﻿

2.    Representations and Warranties. Borrower hereby represents and warrants to
Bank that as of the date hereof:

﻿

(a)    The execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of Borrower;

﻿

(b)    No Default or Event of Default has occurred and is continuing or shall be
caused by the transactions contemplated by this Amendment; and





-2-

 

--------------------------------------------------------------------------------

 



(c)    The representations and warranties set forth in the Credit Agreement, as
amended hereby, and in the other Loan Documents, as amended to date, are true
and correct in all material respects as of the date hereof, with the same effect
as though made on the date hereof (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they are true and
correct in all material respects as of such earlier date).

﻿

3.    Conditions Precedent to Effectiveness. The effectiveness of this Amendment
is subject to the prior or concurrent consummation of each of the
following conditions:

﻿

(a)    Bank shall have received a copy of this Amendment executed by

Borrower; and

﻿

(b)    No Default or Event of Default shall have occurred or be continuing after

giving effect to this Amendment.

﻿

4.    Miscellaneous.

﻿

(a)    Governing Law. THIS AMENDMENT SHALL BE SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF
THE STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

﻿

(b)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of an executed counterpart of this Amendment by
facsimile, .pdf or other similar method of electronic transmission shall be
equally effective as delivery of a manually executed counterpart.

﻿

(c)    Reference to Credit Agreement. Each reference in the Credit Agreement  to
"this Agreement," "hereunder," "hereof," "herein" or words of like import, and
each reference in the Credit Agreement or in any other Loan Documents, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Amendment.

﻿

(d)    Costs and Expenses. Borrower acknowledges that Section 10.3 of the Credit
Agreement applies to this Amendment and the transactions, agreements and
documents contemplated hereunder.

﻿

(e)    Release.

﻿

(i)    In consideration of the agreements of Bank contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower, on behalf of itself and its successors and assigns, and
its present and former members, managers, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives and
other representatives (Borrower and all such other Persons being hereinafter referred to 





-3-

 

--------------------------------------------------------------------------------

 



collectively as the "Releasing Parties" and individually as a "Releasing
Party"), hereby absolutely, unconditionally and irrevocably releases, remises
and forever discharges Bank, and its successors and assigns, and its present and
former shareholders, members, managers, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, legal
representatives and other representatives (Bank and all such other Persons being
hereinafter referred to collectively as the "Releasees" and individually as a
"Releasee"), of and from any and all demands, actions, causes of action, suits,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every kind and nature, known or unknown, suspected or
unsuspected, at law or in equity, which any Releasing Party or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with this Amendment, the Credit Agreement, and any of the other Loan Documents
or any of the transactions hereunder or thereunder. Releasing Parties hereby
represent to the Releasees that they have not assigned or transferred any
interest in any Claims against any Releasee prior to the date hereof.

﻿

(ii)    Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense to any Claim and may be used
as a basis for an injunction against any action, suit or other proceeding which
may be instituted, prosecuted or attempted in breach of the provisions of
such release.

﻿

(iii)    Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
will affect in any manner the final, absolute and unconditional nature of the
release set forth above..

﻿

[Signature Page Follows]

 

-4-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the date first
above written.

﻿

﻿

 

 

﻿

BORROWER:

﻿

 

 

﻿

SIGMATRON INTERNATIONAL, INC.

﻿

 

 

﻿

By:

/s/ Linda K. Frauendorfer

﻿

Name:

Linda K. Frauendorfer

﻿

Title:

Chief Financial Officer

﻿

 

 

﻿

U.S. BANK NATIONAL ASSOCIATION,

﻿

as Bank

﻿

 

 

﻿

By:

/s/ Ari Kaplan

﻿

Name:

Ari Kaplan

﻿

Title:

Senior Vice President

﻿



 

--------------------------------------------------------------------------------